Name: Commission Implementing Regulation (EU) 2016/1054 of 29 June 2016 amending Council Implementing Regulation (EU) No 1238/2013 imposing a definitive anti-dumping duty on imports of crystalline silicon photovoltaic modules and key components (i.e. cells) originating in or consigned from the People's Republic of China and Council Implementing Regulation (EU) No 1239/2013 imposing a definitive countervailing duty on imports of crystalline silicon photovoltaic modules and key components (i.e. cells) originating in or consigned from the People's Republic of China
 Type: Implementing Regulation
 Subject Matter: iron, steel and other metal industries;  Asia and Oceania;  trade;  tariff policy;  soft energy;  international trade;  competition
 Date Published: nan

 30.6.2016 EN Official Journal of the European Union L 173/44 COMMISSION IMPLEMENTING REGULATION (EU) 2016/1054 of 29 June 2016 amending Council Implementing Regulation (EU) No 1238/2013 imposing a definitive anti-dumping duty on imports of crystalline silicon photovoltaic modules and key components (i.e. cells) originating in or consigned from the People's Republic of China and Council Implementing Regulation (EU) No 1239/2013 imposing a definitive countervailing duty on imports of crystalline silicon photovoltaic modules and key components (i.e. cells) originating in or consigned from the People's Republic of China THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1225/2009 of 30 November 2009 on protection against dumped imports from countries not members of the European Community (1), and in particular Article 9(4) and 14(1), Having regard to Council Regulation (EC) No 597/2009 of 11 June 2009 on protection against subsidized imports from countries not members of the European Community (2), and in particular Articles 15(1) and 24(1), Whereas: (1) By Council Implementing Regulation (EU) No 1238/2013 (3), the Council imposed a definitive anti-dumping duty on imports into the Union of crystalline silicon photovoltaic modules and key components (i.e. cells) originating in or consigned from the People's Republic of China (PRC). (2) By Council Implementing Regulation (EU) No 1239/2013 (4), the Council also imposed a definitive countervailing duty on imports into the Union of crystalline silicon photovoltaic modules and key components (i.e. cells) originating in or consigned from the PRC. (3) Shanghai Chaori International Trading Co. Ltd (company concerned), TARIC additional code B872, a company subject to an individual anti-dumping duty rate of 41,3 % and an individual countervailing duty rate of 6,4 %, notified the Commission of its change of name to GCL System Integration Technology Co., Ltd (4) In 2014, the company concerned was declared bankrupt. In February 2015, the company concerned was acquired by Jiangsu GCL Energy Co., Ltd which is part of a group of companies with the TARIC additional code B850. (5) The company concerned argued that its change of name does not affect its right to continue to benefit from the individual anti-dumping duty and the individual countervailing duty rate applied to it. (6) However, as a consequence of the acquisition, the company concerned not only changed the name to GCL System Integration Technology Co., Ltd, but also became part of the group of the companies with the TARIC additional code B850 (5). (7) Both the company concerned and the group of the companies, mentioned in recital (4), are subject to an individual anti-dumping duty rate of 41,3 % and an individual countervailing duty rate of 6,4 %. Therefore, the Commission concluded that the change of name in no way affects the findings of Implementing Regulations (EU) No 1238/2013 and (EU) No 1239/2013. (8) The Commission informed all interested parties of the essential facts and considerations on the basis of which it intended to amend Implementing Regulations (EU) No 1238/2013 and (EU) No 1239/2013. Those parties were granted a period within which they could make comments on the disclosure. No party submitted comments. (9) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 15(1) of Regulation (EC) No 1225/2009, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Implementing Regulation (EU) No 1238/2013 and Annex I to Implementing Regulation (EU) No 1239/2013 are amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 June 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 343, 22.12.2009, p. 51. (2) OJ L 188, 18.7.2009, p. 93. (3) OJ L 325, 5.12.2013, p. 1. (4) OJ L 325, 5.12.2013, p. 66. (5) Namely Konca Solar Cell Co. Ltd, Suzhou GCL Photovoltaic Technology Co. Ltd, Jiangsu GCL Silicon Material Technology Development Co. Ltd, Jiangsu Zhongneng Polysilicon Technology Development Co. Ltd, GCL-Poly (Suzhou) Energy Limited, GCL-Poly Solar Power System Integration (Taicang) Co. Ltd, GCL Solar Power (Suzhou) Limited, GCL Solar System (Suzhou) Limited. ANNEX Annex I to Implementing Regulation (EU) No 1238/2013 and Annex I to Implementing Regulation (EU) No 1239/2013 are amended as follows: (1) The entry for TARIC additional code B850 is replaced by the following: GCL Solar Power (Suzhou) Limited GCL-Poly Solar Power System Integration (Taicang) Co. Ltd GCL Solar System (Suzhou) Limited GCL-Poly (Suzhou) Energy Limited Jiangsu GCL Silicon Material Technology Development Co. Ltd Jiangsu Zhongneng Polysilicon Technology Development Co. Ltd Konca Solar Cell Co. Ltd Suzhou GCL Photovoltaic Technology Co. Ltd GCL System Integration Technology Co., Ltd B850 (2) The entry for TARIC additional code B872 is replaced by the following: Shanghai Chaori Solar Energy Science & Technology Co. Ltd B872